{¶ 24} While it is true that the magistrate had a first hand opportunity to evaluate credibility of witnesses, his report and recommendation were not based upon credibility findings, but on policy considerations, without discussion of the relevant statutes. As there is some evidence in the record for the court to have made its determination that the Bank failed to show that Nesper's own negligence "substantially contributed" to the forgery under R.C. 1303.49(A), it was not an abuse of discretion for the trial court to refuse to adopt the report and recommendation. Whether we would have drawn the same conclusion is not relevant; and because of our limited scope of review, I concur with the majority.